Citation Nr: 1509892	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-14 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease and strain of the lumbar spine prior to September 10, 2012.

4.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease and strain of the lumbar spine on and after September 10, 2012. 

5.  Entitlement to an initial evaluation in excess of 20 percent for right lower extremity sciatic radiculopathy associated with degenerative disc disease and strain of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to July 1976, December 14, 1990 to December 16, 1990, January 2004 to January 2005, February 2005 to May 2005, August 2005 to January 2006, January 2006 to June 2007, October 2007 to November 16, 2008, and November 22, 2008 to March 2010, with additional service in the Army Reserves, Air Force Reserves, and Air National Guard, to include periods of active and inactive duty for training.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from January 2011 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Winston Salem, North Carolina under the Quick Start Program.  Jurisdiction of the claim was subsequently transferred to the RO in Columbia, South Carolina.  

In the January 2011 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine with chronic lumbar strain and assigned a 10 percent evaluation, effective from April 1, 2010.  In addition, service connection was granted for right sciatic radiculopathy secondary to degenerative disc disease of the lumbar spine, effective from April 1, 2010.  Subsequently, in a September 2012 rating decision, the RO increased the evaluation of the service connected lumbar spine disability to 20 percent, effective from September 10, 2012.  

A hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in Columbia, South Carolina in February 2013.  A transcript of the hearing is of record.  The Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence along with a written waiver of the RO's initial consideration.

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  The Virtual VA claims file contains additional VA treatment records, the aforementioned hearing transcript, and documents that are duplicative of those contained in the paper claims file or irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System (VBMS).  

The issues of entitlement to increased evaluations for the service-connected lumbar spine disability and service-connected radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

At the February 2013 Board hearing, the Veteran requested to withdraw the claims for entitlement to increased evaluations for service-connected bilateral hearing loss and tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of the issues of entitlement to increased evaluations for service-connected bilateral hearing loss and tinnitus by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has indicated his desire to withdraw the issues noted above at the 2013 Board hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues on appeal and they are dismissed.


ORDER

The issues of entitlement to increased initial evaluations for bilateral hearing loss and tinnitus are dismissed.


REMAND

Remand is necessary for additional VA examinations to ensure that there is a complete record upon which to decide the Veteran's claims.

The Board finds that the September 2012 examination is inadequate to evaluate the severity of the Veteran's service-connected lumbar spine disorder and right lower extremity radiculopathy.  

First, remand is required to obtain current findings regarding the Veteran's back and lower extremity.  Where the evidence of record does not adequately reflect the current state of the Veteran's disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2014).  Here, the most recent VA examination was performed in September 2012.  The Veteran has since submitted leave and earnings statements from his current employer, private doctor's records, and asserted that his lumbar spine disorder and right lower extremity radiculopathy are more severe and extensive than reflected by the last examination.  During the February 2013 hearing, the Veteran testified to longstanding symptoms such as incapacitating flare-ups, difficulty sitting for prolonged periods of time, trouble rising from a seated position, guarded movement, right lower extremity weakness and numbness.  Also, the Veteran stated that he takes prescription medications, such as muscle relaxants, with side effects which prohibit him from working in his vocation as a commercial airline pilot.  Accordingly, a current VA examination is needed. 

Second, remand is required to obtain an examination that addresses the Veteran's reported flare-ups and additional functional limitations.  The September 2012 VA examination report indicates a diagnosis of intervertebral disc syndrome (IVDS) with no incapacitating episodes in the past 12 months.  However, the VA examiner remarked that the Veteran's lumbar spine disorder impacts his ability to work as a pilot for US Airways, noting that he missed approximately 60 days of work in the past year due to low back pain.  Notably, the Veteran provided testimony that during the appeal period, he was unable to work as an airline pilot due to flare-ups that lasted 6 to 8 weeks in duration.  See Board Hearing Transcript at 6. 

In addition, the examiner stated that the Veteran has functional loss and or functional impairment after repetitive use with respect to less movement than normal, pain on movement and interference with sitting, standing and/or weight-bearing.  However, the examiner did not comment with respect to the degree of additional limitation of motion that would be present during flare-ups or as a result of weakened movement, excess fatigability, and incoordination pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Third, remand is required to clarify which nerves the Veteran's radiculopathy affects.  The Veteran has asserted that he is entitled to separate evaluations for additional right lower extremity nerves due to his lumbar disorder.  In this respect, the Veteran referenced a November 2009 electromyography (EMG) report indicating lumbar radiculopathy affecting the right peroneal nerve and right tibial nerve.  Thus, the Board finds a neurological examination is required to identify the specific nerves affected by the lumbar radiculopathy and discuss any additional impairment therein. 

While on remand, the AOJ must address the issue of extraschedular evaluations.  The Veteran's attorney has expressly raised the argument that the Veteran's service- connected lumbar spine disorder and right lower extremity radiculopathy should be evaluated on an extraschedular basis.  To this extent, the attorney has argued that the schedular evaluations do not fully contemplate the social and occupational impairment caused by these disabilities.  Specifically, the Veteran argues that he has suffered substantial economic hardship because of severe low back and radicular symptoms.  To this effect, he has submitted employment records enumerating his unpaid personal days, vacation days and sick leave.  Accordingly, the Board finds that the AOJ must consider extra-schedular evaluations in accordance with the provisions of 38 C.F.R. § 3.321(b).  

While on remand, current VA medical treatment records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include records dated in and after February 2011 from the Columbia, South Carolina VA Medical Center.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his attorney.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, including those from Fort Mill Family Practice in Fort Mill, South Carolina, Doctor Cox, and Doctor Bergman indicating treatment for incapacitating episodes due to intervertebral disc syndrome that has required bed rest prescribed by a physician and treatment by a physician.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Request that the Veteran submit any additional employment records from 2014 to the present reflecting leave taken and wages lost due to his lumbar spine disability and right lower extremity radiculopathy. 

4.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his degenerative disc disease and strain of the lumbar spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and consider the Veteran's statements.  The examiner must provide an explanation for each opinion offered.

The examiner must comment on the severity of the Veteran's lumbar spine disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner must provide the range of motion of the lumbar spine in degrees and state whether there is any form of ankylosis.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion.

The Veteran has stated that the lumbar spine disorder causes frequent flare-ups and incapacitating episodes of a 6 to 8 week duration.  The examiner must report the frequency and duration of any bed rest prescribed by a physician and treatment by a physician in one-year increments since 2010 to the present if so indicated by the medical evidence of record.  

The examiner must describe whether the disabilities have necessitated hospitalization, cause marked interference with employment, or demonstrate any other unusual features not encompassed by the schedular criteria.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

5.  After any additional records are associated with the claims file, the Veteran must be afforded a VA examination to ascertain the current severity and manifestations of his right lower extremity sciatic radiculopathy and any additional nerve involvement caused by the service-connected lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and consider the Veteran's statements.  The examiner must provide an explanation for each opinion offered.

The examiner is asked to consider the November 2009 EMG from Walter Reed Army Medical Center which revealed tibial nerve impairment and peroneal nerve impairment due to lumbar radiculopathy.  As such, the examiner is asked to identify all nerve(s) affected by the service connected lumbar spine disability and describe the degree of paralysis as mild, moderate, or severe. 

The examiner must describe whether the disabilities have necessitated hospitalization, cause marked interference with employment, or demonstrate any other unusual features not encompassed by the schedular criteria.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination reports to ensure that each is in complete compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated regarding the issues of entitlement to higher schedular evaluations.  In particular, the AOJ must consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service, for assignment of extra schedular rating under the provisions of 38 C.F.R. § 3.321.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


